Cruz v Lise (2014 NY Slip Op 08739)





Cruz v Lise


2014 NY Slip Op 08739


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


13764 23327/13

[*1] Kimberly Cruz, Plaintiff-Appellant,
vEvan Lise, Defendant-Respondent.


The Sullivan Law Firm, New York (James A. Domini of counsel), for appellant.
Russo, Apoznanski & Tambasco, Melville (Susan J. Mitola of counsel), for respondent.

Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered on or about March 3, 2014, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
In support of her motion, plaintiff submitted an affidavit averring that she had stopped at an intersection when her car was hit in the rear by defendant's vehicle. Since a "rear-end collision with a stopped or stopping vehicle establishes a prima facie case of negligence on the part of the driver of the rear vehicle," this was sufficient to shift the burden to defendant "to come forward with an adequate nonnegligent explanation for
the accident" (Cabrera v Rodriguez, 72 AD3d 553, 553 [1st Dept 2010]; see Tutrani v County of Suffolk, 10 NY3d 906, 908 [2008]; Joplin v City of New York, 116 AD3d 443 [1st Dept 2014]). Defendant's affidavit asserting that plaintiff suddenly stopped in front of him, standing alone, was insufficient to rebut the presumption of negligence (Corrigan v Porter Cab Corp., 101 AD3d 471, 472 [1st Dept 2012]; see also Gutierrez v Trillium USA, LLC, 111 AD3d 669, 670-671 [2d Dept 2013]; Renteria v Simakov, 109 AD3d 749 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK